     7:17-cv-02660-BHH           Date Filed 06/01/20    Entry Number 72    Page 1 of 11




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                   SPARTANBURG DIVISION


 Deannda Furr,                                      )   Civil Action No. 7:17-cv-02660-BHH
                                                    )
                                       Plaintiff,   )
                         vs.                        )
                                                    )        OPINION AND ORDER
 West Coast Distributing, Inc., and William         )
 Robinson                                           )
                                                    )
                        Defendants.                 )
 _________________________________                  )

       This matter is before the Court on Defendants West Coast Distributing, Inc.

(“WCD”) and Williams Robinson’s (“Robinson”) (collectively “Defendants”) motion for

partial summary judgment (ECF No. 64). For the reasons set forth in this Order the motion

is denied.

                                        BACKGROUND

       On September 22, 2014, Plaintiff Deannda Furr (“Plaintiff”) was driving south on I-

85 in South Carolina. Defendant Robinson, an employee of WCD, was driving a

commercial truck south on I-85 when his truck collided with the rear of Plaintiff’s vehicle

in Cherokee County, South Carolina. Plaintiff alleges Robinson was driving too fast for

conditions, drove distracted, and lost control of his truck. Plaintiff further asserts that

Robinson was acting within the course and scope of his employment with WCD at the

time of the collision.

       In her first cause of action, entitled “Negligence/Gross Negligence/Recklessness,”

Plaintiff alleges Robinson was negligent, careless, reckless, and/or grossly negligent in

at least one of the following ways: (a) choosing not to keep his vehicle under proper


                                                    1
     7:17-cv-02660-BHH       Date Filed 06/01/20    Entry Number 72       Page 2 of 11




control; (b) choosing not to keep a proper lookout; (c) choosing to drive distracted; (d)

choosing to drive too fast for conditions; (e) choosing not to control his vehicle’s speed to

avoid colliding with another vehicle; (f) choosing to operate the vehicle aggressively; (g)

choosing not to apply his brakes in a proper manner; and (h) choosing not to use the

degree of care and caution that a reasonably prudent person would use under the

circumstances. (Compl. ¶ 16, ECF No. 1-1 at 4.) Moreover, plaintiff alleges that WCD was

negligent, careless, reckless and/or grossly negligent in at least one of the following ways:

(a) choosing to hire inadequately trained and unsafe personnel; (b) choosing not to

adequately train personnel; (c) choosing not to adequately manage personnel; (d)

choosing not to adequately supervise personnel; (e) choosing to retain unqualified,

unsafe personnel; (f) choosing not to develop adequate safety policies and procedures;

(g) choosing to violate federal and/or state regulations related to the operation of

commercial motor vehicles; (h) choosing to allow employees, agents, and/or servants to

operate commercial motor vehicles despite knowledge of their inability to safely do so;

and (i) in such other particulars as may be found through discovery or trial. (Id. ¶ 17.)

       In her second cause of action, entitled “Negligence Per Se Based Upon S.C. Code

Ann. § 56-5-1520,” Plaintiff alleges Robinson, as driver of a vehicle on a highway, had a

statutory duty under S.C. Code § 56-5-1520 not to drive at a speed greater than is

reasonable and prudent under the conditions and having regard to the actual and

potential hazards then existing, which duty he breached when he drove his truck at an

unreasonable and imprudent speed, colliding with Plaintiff. (Id. ¶¶ 20–22.) She further

contends that Robinson’s breach of his statutory duty gives rise to liability on the part of

his employer, WCD. (Id. ¶ 25.)




                                             2
     7:17-cv-02660-BHH       Date Filed 06/01/20     Entry Number 72       Page 3 of 11




       In her prayer for relief, Plaintiff requests: (a) that she recover a judgment against

Defendants in an amount sufficient to compensate her for her actual damages; (b) that

she recover a judgment for an amount of punitive damages as authorized by law; (c) that

she recover all costs associated with this action; and (d) that she recover such other relief

as the Court may deem just and proper. (Id. at 5.)

       Defendants removed this action from the Cherokee County Court of Common

Pleas on October 3, 2017. (ECF No. 1.) The case was reassigned to the undersigned on

March 13, 2019. (ECF No. 54.) Defendants filed their motion for partial summary

judgment on June 17, 2019. (ECF No. 64.) In the motion, Defendants contend that they

are entitled to partial summary judgment on Plaintiff’s prayer for punitive damages and as

to any evidence and medical expenses related to stem cell therapy received by Plaintiff.

(Id. at 1–2.) Plaintiff responded on July 11, 2019 (ECF No. 67) and Defendants replied on

July 23, 2019 (ECF No. 70). The matter is ripe for disposition and the Court now issues

the following ruling.

                                   LEGAL STANDARD

Summary Judgment

       The Court shall grant summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The movant bears the initial burden of demonstrating that

summary judgment is appropriate; if the movant carries its burden, then the burden shifts

to the non-movant to set forth specific facts showing that there is a genuine issue for trial.

See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). If a movant asserts that a fact

cannot be disputed, it must support that assertion either by “citing to particular parts of




                                              3
     7:17-cv-02660-BHH       Date Filed 06/01/20    Entry Number 72      Page 4 of 11




materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials;” or “showing . . .

that an adverse party cannot produce admissible evidence to support the fact.” Fed. R.

Civ. P. 56(c)(1).

       Accordingly, to prevail on a motion for summary judgment, the movant must

demonstrate that: (1) there is no genuine issue as to any material fact; and (2) that he is

entitled to judgment as a matter of law. As to the first of these determinations, a fact is

deemed “material” if proof of its existence or non-existence would affect disposition of the

case under applicable law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An

issue of material fact is “genuine” if the evidence offered is such that a reasonable jury

might return a verdict for the non-movant. Id. at 257. In determining whether a genuine

issue has been raised, the Court must construe all inferences and ambiguities against the

movant and in favor of the non-moving party. United States v. Diebold, Inc., 369 U.S. 654,

655 (1962).

                                      DISCUSSION

       Defendants assert that they are entitled to summary judgment on two issues. First,

they argue that Plaintiff has failed to set forth any evidence that Defendants acted in a

willful, wanton, or reckless manner with respect to the allegations in the complaint and

that punitive damages are consequently not applicable to this action. (ECF No. 64 at 1.)

Second, they contend that Plaintiff has failed to set forth any evidence that the stem cell

therapy she received was reasonable and necessary, and that all evidence concerning

such treatment and related medical expenses “must be dismissed.” (Id. at 2.)




                                             4
    7:17-cv-02660-BHH       Date Filed 06/01/20    Entry Number 72       Page 5 of 11




Punitive Damages

      In an action arising out of a motor vehicle accident on Interstate 95, the South

Carolina Supreme Court set forth the following rules regarding punitive damages:

      Punitive damages are recoverable where there is evidence the defendant’s
      conduct was reckless, willful, or wanton. Cartee v. Lesley, 290 S.C. 333,
      350 S.E.2d 388 (1986). Recklessness is the doing of a negligent act
      knowingly; it is a conscious failure to exercise due care, and the element
      distinguishing actionable negligence from a willful tort is inadvertence.
      Berberich v. Jack, 392 S.C. 278, 287, 709 S.E.2d 607, 612 (2011). The
      terms “willful” and “wanton” when pled in a negligence action are
      synonymous with “reckless” and import a greater degree of culpability than
      mere negligence. Id. at 288, 709 S.E.2d at 612. “Evidence that the
      defendant’s conduct breached this higher standard entitles the plaintiff to a
      charge on punitive damages.” Id. (quoting Marcum v. Bowden, 372 S.C.
      452, 458 n. 5, 643 S.E.2d 85, 88 n. 5 (2007)); see also S.C. Code Ann. §
      15–33–135 (2005) (“In any civil action where punitive damages are claimed,
      the plaintiff has the burden of proving such damages by clear and
      convincing evidence.”).

      “Ordinarily, the test is whether the tort has been committed in such a
      manner or under circumstances that a person of ordinary reason or
      prudence would have been conscious of it as an invasion of the plaintiff’s
      rights.” Cartee, 290 S.C. at 337, 350 S.E.2d at 390. “The test may also be
      satisfied by evidence of the causative violation of an applicable statute.” Id.
      “However, before punitive damages may be submitted to the jury, there
      must be evidence the statutory violation proximately contributed to the
      injury.” Id. “Ordinarily, whether or not the statutory violation contributed as
      a proximate cause to the injury is a question for the jury.” Id.

Fairchild v. S.C. Dep’t of Transp., 727 S.E.2d 407, 411–12 (S.C. 2012).

      Defendants argue that, while there are existing disputes over minor factual details

in this case, there is simply no clear and convincing evidence that Defendants acted in a

reckless, willful, or wanton manner. (ECF No. 64-1 at 9.) Defendants contend that the

vehicle accident was relatively minor in that both parties pulled their vehicles onto the

shoulder and awaited law enforcement, Plaintiff and her mother both declined Robinson’s

offer to call an ambulance, Plaintiff and her mother were walking around the accident




                                            5
     7:17-cv-02660-BHH        Date Filed 06/01/20     Entry Number 72       Page 6 of 11




scene with no complaints or apparent injuries, and both vehicles were drivable from the

scene and did not require towing. (Id. at 4, 9.) Defendants further contend that Robinson

was a properly licensed, adequately trained, and qualified operator of the tractor-trailer,

that he was not under the influence of any drugs, alcohol, or prescription medications at

the time of the accident, that he was not on his cell phone at the time, that he was paying

attention to the roadway and never lost control of the tractor-trailer, and that he was not

speeding at the time. (Id. at 9.)

       In response, Plaintiff disputes the characterization of the collision as “minor,” in

that it caused significant damage to the rear of the Plaintiff’s vehicle, left an imprint of the

truck’s license plate on the vehicle’s rear bumper, and prevented the trunk from opening.

(ECF No. 67 at 1.) Plaintiff notes the police report estimated Robinson’s tractor-trailer

struck Plaintiff’s vehicle at a speed of 65 mph. (Id.) Plaintiff cites deposition testimony

from Robinson in which he stated he was following Plaintiff at approximately 700 to 800

feet, and from WCD Safety Manager Keith Buchanan who stated, “That’s ample stopping

distance in most any conditions just based on my experience.” (Id. at 3.) When asked

why, if Robinson was keeping a safe speed, a proper lookout, and doing everything

correctly, Robinson still ran into the back of Plaintiff, Mr. Buchanan responded, “I cannot—

I cannot answer that.” (Id.) Plaintiff spends not insignificant portions of her brief discussing

Robinson’s refusal to admit responsibility for the collision and Robinson’s driving record

and criminal record. (See id. at 2–4.) With respect, the Court would note that this

discussion is irrelevant to the analysis of whether there is sufficient evidence of record to

sustain a punitive damages award. Plaintiff explains that approximately one month after

the collision, Plaintiff’s counsel sent a spoliation letter to Robinson, Richey Brothers




                                               6
     7:17-cv-02660-BHH       Date Filed 06/01/20    Entry Number 72       Page 7 of 11




(owner of the truck driven by Robinson and leased to WCD), and Cherokee Insurance

Company, yet Defendants have not been able to locate or produce any files related to

Robinson, including his driver’s qualification record or documentation of any post-accident

drug testing. (Id. at 4–5.) Plaintiff notes a discrepancy between WCD’s 30(b)(6) witness

testimony, which asserts there was no post-accident drug testing, and Robinson’s

deposition testimony, in which he stated he thought he had gone for a drug and alcohol

test after the crash. (Id. at 5–6.) Moreover, Plaintiff highlights evidence that Mr. Buchanan

lacked prior experience and training as a safety manager, and that despite Mr.

Buchanan’s insistence that he always created an accident file including his opinion about

whether the driver was at fault and whether the company could have done anything

differently, as well as WCD’s own insurance company instructing them to retain the

documents referenced in the spoliation letter, no such file has been found or produced.

(Id. at 6–7.)

       The Court agrees with Plaintiff that she has set forth sufficient evidence to create

a genuine issue of material fact as to reckless conduct that could sustain a punitive

damages award. In Fairchild v. S.C. Dep’t of Transp., the trial court granted the

defendants’ motion for a directed verdict as to the plaintiff’s punitive damages claim. 727

S.E.2d at 410. The Court of Appeals found that the grant of a directed verdict on the

punitive damages claim was error “as the evidence and its reasonable inferences created

a factual question as to whether [the commercial truck driver involved in the accident] had

acted recklessly.” Id. Addressing a violation of the same traffic statute at issue in this

case, S.C. Code § 56-5-1520, the South Carolina Supreme Court noted that the Court of

Appeals cited long-standing South Carolina precedent when it held “the violation of a




                                             7
     7:17-cv-02660-BHH       Date Filed 06/01/20    Entry Number 72       Page 8 of 11




statute constitutes negligence per se, and negligence per se is evidence of recklessness

and willfulness that requires submission of the issue of punitive damages to the jury.” Id.

at 411 (citing Wise v. Broadway, 433 S.E.2d 857 (1993)). The Supreme Court affirmed,

finding, where there was evidence that the commercial truck driver might have violated §

56-5-1520(a) (circumstances requiring a reduction in speed) and S.C. Code § 56-5-

1930(a) (following too closely), and “an inference that the violations of these statutes were

the proximate cause of the accident,” that the plaintiff’s “claim for punitive damages

should have been submitted to the jury.” Id. at 413. In the instant case, there is sufficient

evidence to raise a genuine issue of fact as to whether Robinson was traveling too fast

for conditions in violation of § 56-5-1520. Robinson’s deposition testimony was that he

maintained a distance of more than two football fields but was still unable to stop his

vehicle in time to avoid a collision with Plaintiff. Mr. Buchanan could not explain why, if

Robinson was following at that distance and at a proper speed, Robinson was unable to

stop in time. Drawing all permissible inferences in Plaintiff’s favor, see Diebold, 369 U.S.

at 655, this evidence supports the inference that Robinson was either following more

closely than he testified or that he was traveling in excess of a reasonable speed. Thus,

a genuine dispute remains regarding Plaintiff’s negligence per se claim, which could

support a finding that Robinson acted recklessly and an associated punitive damages

instruction. See Fairchild, 727 S.E.2d at 411. Accordingly, Defendants’ motion for partial

summary judgment on this basis is denied. The Court need not discuss the remainder of

Plaintiff’s arguments in opposition to summary judgment on the punitive damages issue.

Stem Cell Evidence and Medical Expenses

       “In a personal injury case . . ., the elements of damages potentially recoverable




                                             8
     7:17-cv-02660-BHH       Date Filed 06/01/20     Entry Number 72       Page 9 of 11




include past and future medical expenses, past and future pain and suffering, past and

future loss of income and earning power, disfigurement, loss of enjoyment of life, and loss

of family services.” Holt v. Brown, 185 F. Supp.3d 727, 738 (D.S.C. 2016) (citations and

quotation marks omitted). “The general rule is that in personal injury actions the plaintiff

may recover for the necessary and reasonable expense caused by the injury such as

amounts necessarily paid for medicine, medical attendance, hospital expense and care

and nursing.” Sossamon v. Nationwide Mut. Ins. Co., 135 S.E.2d 87, 91 (S.C. 1964)

(citations omitted).

        Defendants contend that Plaintiff’s stem cell therapy is not a reasonable or

necessary treatment, and that the related expenses incurred by Plaintiff are, likewise, not

reasonable or necessary. (ECF No. 64-1 at 8.) Defendants point to the fact that Plaintiff’s

own doctor admitted the stem cell therapy in question lacks long-term studies regarding

its efficacy and has only anecdotal success. (Id.) Defendants argue, “There is simply no

way to know whether the Plaintiff is actually benefiting from the therapy, other than from

her own subjective history; but even then, Plaintiff’s own doctor admits that there is a

placebo effect with the stem cell therapy.” (Id.) They point out that there is no empirical

evidence to indicate that the stem cells will target the desired locations, and assert, “Given

this, clearly the Plaintiff’s stem cell therapy is not the type of medical treatment that is

reasonable and necessary, and thus, Plaintiff cannot recover for any damages related to

this treatment or medical expenses incurred as a result of this treatment.” (Id.) Finally,

Defendants contend that any expert testimony concerning Plaintiff’s stem cell therapy

does not withstand scrutiny under Daubert v. Merrell Dow Pharms., 509 U.S. 579 (1993).

(Id. at 9.)




                                              9
    7:17-cv-02660-BHH        Date Filed 06/01/20    Entry Number 72       Page 10 of 11




       Plaintiff responds that she has incurred at least $270,000 in medical expenses as

a result of the accident, including expenses for stem cell treatment because she was not

getting adequate relief with other medical treatment. (ECF No. 67 at 7.) Plaintiff cites Dr.

Anthony Clavo’s deposition testimony regarding the purpose of the stem cell treatment

and that, at one point, Plaintiff reported a 25 percent improvement in her symptoms as a

result. (Id.) Plaintiff further cites Dr. James Chappuis’ testimony that the type of stem cell

treatment Plaintiff received was being done all over the country even though some

insurance companies will not pay for it and the evidence for its efficacy is anecdotal. (Id.)

Plaintiff argues that Dr. Chappuis’ testimony that the stem cell treatment is in its infancy,

but supported by a fair amount of anecdotal evidence, in conjunction with Dr. Clavo’s

testimony describing the underlying science behind the procedure and why it should work,

is sufficient to create jury question as to whether the treatment was reasonable and

necessary. (Id. at 10.)

       The Court agrees with Plaintiff that there is sufficient evidence to create a genuine

issue of fact regarding the reasonableness and necessity of the stem cell therapy. Dr.

Chappuis testified that the stem cell therapy was an option Plaintiff’s doctors had given

her as a step along the treatment continuum prior to surgery, “[a]nd then she’s had

successful outcomes with it, so we’ve offered it to her again.” (ECF No. 67-15 at 9.) Of

course, this ruling in no way serves as commentary on the strength of Plaintiff’s assertions

that the stem cell therapy is reasonable and necessary. It is only to say that the question

is one for the jury’s determination and not for the Court at the summary judgment stage.

Finally, Defendants’ challenge to any potential expert testimony related to the stem cell

therapy is premature given that there has not been any clarification of what expert




                                             10
    7:17-cv-02660-BHH        Date Filed 06/01/20   Entry Number 72      Page 11 of 11




testimony Plaintiff’s physicians might offer. At such time as it becomes appropriate, the

Court would welcome a motion in limine for an evidentiary ruling in advance, but would

expect significantly more detail and analysis of the Dabuert issues.

                                     CONCLUSION

      After careful consideration of the parties’ briefs, the associated record, and the

applicable law, the Court hereby DENIES Defendants’ motion for partial summary

judgment (ECF No. 64).

      IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

June 1, 2020
Charleston, South Carolina




                                           11
